DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TW on 2019-09-25. It is noted, however, that applicant has not filed a certified copy of the 108134731 application as required by 37 CFR 1.55. Also see 37 CFR 1.6(d)(2) which states certified copies cannot be sent via photocopy or fax.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “compressed airs” (the pluralized form of air does not make grammatical sense).  
Claim Objections
Claim(s) 1-6 is/are objected to under 37 CFR 1.75(i) as being in improper form because a claim which sets forth a plurality of elements or steps should be separated by a line indentation. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. In general, the claims should positively recite the structure required by the claim; and structure should not be introduced inferentially so that it is clear that the structure is required and not functional limitations of structure previously recited. The preamble of the claim does not correspond with the body of the claim making the scope of the claim unclear. The preamble recites a check structure with some intended use language. However, the body of the claim appears to want to positively recite that intended use language. This is unclear. For example the claims should recite: --An air compressor system comprising: an air compressor configured to produce compressed air; a sealant supply can including…; a box in which the air compressor is accommodated; a connection hose…; etc. -- New structure shouldn’t be introduced in a wherein statement, rather wherein statements should be used to further define already introduced structure. For example, “wherein the check connector further comprises a cylindrical base” makes sense because it is further defining the already introduced check connector, but just reciting “wherein a cylindrical base” does not, as it is not clear what the cylindrical base is a part of. 
In re claim 1, “a second segment” in line 14 of page 10 is unclear. The second segment was already introduce in the5 lines preceding the use in line 14. It is suggested to be corrected to “the second segment”. Additionally, in lines 20-21 on page 10, “the threaded orifice is communicated with and the through orifice” does not make grammatical sense”, emphasis added. 

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites features of only the article worked upon by the check joint structure. The preamble of claim 1 makes it clear that the check joint structure is part of an air compressor to be connected to a tire. The Applicant is directed to MPEP 2115 which states the article worked upon by the apparatus does not impart patentability to the claims. This could be corrected by overcoming the 112(b) rejection and amending the scope of the claims so that it’s clear that the whole system is being claimed including the tire nozzle.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd and 4th paragraphs, set forth in this Office action. It is noted that if the scope of the claims is not amended to encompass the tire nozzle, then it is suggested to delete claim 6 as it is currently only directed to the article worked upon by the apparatus. 
none of the prior art of record, alone or in combination discloses or fairly suggest an air compressor system having two bent wings on a distal end of the stepped coupling segment, the bent wings engaging with the valve bolt, seal ring, and spring such that the spring pushes the seal ring to contact the tilted fence, in the combination as claimed. Dowel (2020/0368980), Detering (WO 2013/110486), Hickman (2008/0257416), Chou (2019/0193349), Chou (2013/0284312), and Chou (2013/0105055) are the closest prior art of record, but fail for at least the reasons discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	
/Timothy P. Kelly/Primary Examiner, Art Unit 3753